Citation Nr: 1538559	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-45 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for iron deficiency anemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fatigue, including as secondary to iron deficiency anemia


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2013 and September 2014.  This matter was originally on appeal from rating decisions dated in July 2008 and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  In August 2014, the Veteran was informed that the Veterans Law Judge who conducted the November 2012 Board hearing was no longer employed by the Board.  The Veteran advised that she wished to exercise her right to testify at a new hearing before another Veterans Law Judge.  In June 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.
  
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for anemia and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A claim for service connection for iron deficiency anemia was denied by a July 1994 rating decision that was not appealed.

2.  Evidence submitted subsequent to the July 1994 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Hypertension was not manifested during service, is not shown to be related to active service, and was not manifested within a year of separation from service.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision which denied a claim for service connection for iron deficiency anemia is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received, and the claim of entitlement to service connection for chronic anemia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's November 2013 Remand, the Appeals Management Center (AMC)/RO attempted to obtain documentation concerning the Veteran's 1991 attempt to enlist in the Navy Reserve, requested that the Veteran provide authorization to enable VA to obtain medical records from Progressive Medical Centers of America, readjudicated the claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's September 2014 Remand, the Appeals Management Center (AMC)/RO scheduled the Veteran for an additional Board hearing which was held in June 2015.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2013 and September 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of her hypertension.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, the Board finds that there is sufficient medical evidence of record to make a decision.  As noted below in more specific detail, some of the evidence of record has been deemed to be not credible to include service treatment records submitted by the Veteran; and as such, the Board has found that there is no evidence hypertension during service.  Therefore, the Board finds that an etiology opinion is not "necessary" and additional examinations are not in order. 

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement for service connection for anemia, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

New and Material Evidence

In a decision dated in July 1994, the RO denied the Veteran's claim for service connection for iron deficiency anemia.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1994).  Thus, the July 1994 decision is final.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claim for iron deficiency anemia in July 1994 on the basis that the condition was considered a constitutional or developmental abnormality for which service connection was not warranted.  The decision appears to be based in no small part on a February 1994 VA examination in which, after physical examination including laboratory findings, the examiner that at that time, based on the laboratory values, the Veteran could best be described the Veteran's condition as having low normal hemoglobin.  The examiner noted that for a non-menstruating female, this was unusually low but that the indices gave no indication that this was a microcytic, hypochromic anemia.  The examiner also noted that although the Veteran has continued to complain of chronic fatigue, listlessness, and so forth, this would not easily be explained by the anemia or iron deficiency.  The examiner diagnosed the Veteran as having history of iron deficiency anemia with fatigue and listlessness for ten years. 

In support of her claim, the Veteran obtained and independent medical evaluation report authored by Dr. Bush in which he opines that it is as likely as not that the Veteran's diagnosis of "anemia" equals the criteria for VA's service connection for iron deficiency anemia and fatigue secondary to iron deficiency anemia equals the criteria for VA service connection.  In addition, post-service VA treatment records indicate diagnoses of normocytic anemia.  Normocytic anemia is any anemia in which the erythrocytes are normal in size, i.e., the mean corpuscular volume ranges from 82 to 92.  See Stedman's Medical Dictionary, 27th Edition, pages 73-74.  Research indicates that the cause of normocytic anemia could be either acquired or congenital.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence received since the July 1994 rating decision, the Board finds Dr. Bush's independent medical opinion and the post-service VA medical records are neither cumulative nor redundant.  Further, the new evidence is significant in that it is probative of the issue of whether the Veteran's anemia is, in fact, a constitutional or developmental abnormality.  Dr. Bush's medical opinion, although extremely vague, seems to indicate that it may not be a congenital disorder but one for which service-connection may be established.

Accordingly, the Board finds that the evidence received subsequent to July 1994 rating decision is new and material and serves to reopen the claim.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology. 

The service treatment records submitted by the Veteran in August 2010 include an April 1990 record which notes, in clearly different writing, elevated blood pressure readings of 138/88, 134/86, 140/92, a diagnosis of hypertension, and a prescription of benazepril 30mg.  Also included are a July 1990 record notes "history of chronic hypertension and an August 1990 Podiatry Clinic record notes "history of hypertension;" and an October 1990 record which notes "c[omplaints] o[f] ... high blood pressure ... 3 BP readings a) 166/110, b) 156/88, c) 144/96 ... [w]aiting additional ten min[utes] for final BP readings which was still elevated - 149/91."  The nurses' note indicated for the Veteran to continue Lisinopril.  There is also an April 24, 1991 medical record which includes "HYPERTENSION" in the left hand column.  

Unfortunately, the evidence in the service records submitted by the Veteran in August 2010 is inconsistent with the other evidence of record.  Specifically, original service treatment records obtained from the service department as well as the original set of service treatment records from the Veteran consistently showing systolic readings far below 140 and diastolic readings below 90.  

The Report of Medical History completed in March 1991 in conjunction with her separation examination indicates that she specifically denied ever having high or low blood pressure.  Dental Health Questionnaire in March 1991 indicates that the Veteran specifically denied ever having hypertension.  Pre-operative information dated in April 1991 indicates that the Veteran was not on any medication.  The original April 24, 1991 medical record does not include "HYPERTENSION" in the left hand column but does indicate a positive family history of the disease.  On her follow up appointment as a new patient in October 2004, the Veteran reported a four-year history of hypertension.    

The Board also notes that in September 1993, the Veteran filed her original application for compensation for a right breast tumor which had been removed, a gastrointestinal condition, and a bilateral foot condition, evidencing her awareness that she could apply for VA benefits for service-related disabilities.  At that time she did not file a claim for service connection for hypertension.  Medical records during this time note multiple problems, but do not detail the presence of hypertension.  The Board finds that it is reasonable to conclude that if she believed that he had hypertension in 1993 that was related to service, she would have claimed service connection for it at that time.

These inconsistencies undermine the credibility of the evidence that the Veteran has submitted.  Thus, the Board finds that the credible evidence appears to indicate that the Veteran did not have more than one elevated blood pressure reading or a diagnosis of hypertension during service; and despite this one elevated blood pressure reading in service, the Board cannot conclude that hypertension was incurred during service.  Blood pressure reading five days later was 118/66; and although there was a note of a positive family history of hypertension, there was no such note of a history of hypertension.    

As for statutory presumptions, there are no post-service records which include a diagnosis of hypertension within a year of the Veteran's discharge from service.  With respect to service connection based on continuity of symptomatology, such evidence is lacking as there is no evidence of record which even remotely suggests that the Veteran had elevated blood pressure readings since her service discharge.  As noted above, the Veteran reported a four-year history of hypertension in October 2004.  In light of lack of any relevant history reported between 1991 and 2000, service connection is not warranted under 38 C.F.R. § 3.303(b). 

When a disease is first diagnosed after service, service connection can still be granted for that disorder if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran clearly has hypertension; however, no medical professional has ever related this condition to the Veteran's military service except to document the Veteran's report that hypertension began in 1990.  See January 29, 2008 Hematology and Oncology Consult.  As noted earlier, in October 2004, the Veteran reported a four-year history of hypertension.  

Thus, the record is absent credible evidence of hypertension during service or compensably disabling hypertension within a year following separation from active duty.  Further, there is no credible evidence of a continuity of symptomatology, and no medical evidence of a nexus between a current hypertension and the Veteran's active duty service. 

To the extent the Veteran's statements can be construed as her own opinion that she has hypertension which is related to active service, she is not competent to provide an opinion regarding the etiology of her hypertension.  The question of etiology of a disease such as hypertension is a question that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation; and such issues are, therefore, not susceptible of lay opinions on etiology.  As such, the statements of the Veteran with respect to etiology of her hypertension cannot be accepted as competent evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application.


ORDER

New and material evidence having been received, the claim for entitlement service connection for iron deficiency anemia is reopened.  To this extent only the appeal is granted.

Entitlement to service connection for hypertension is denied.


REMAND

As the Board has granted the Veteran's request to reopen her previously-denied claim of service connection for anemia, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  The Board has reviewed the claims file, and determined that prior to adjudicating the Veteran's claim on the merits, a VA medical opinion would assist in clarifying the nature and etiology of the appellant's anemia disorder.

With respect to chronic fatigue, as this has been associated by a private physician to the Veteran's anemia, that claim is inextricably intertwined with the claim of entitlement to service connection for anemia.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her anemia and fatigue that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran's file should be forwarded to a VA physician.  The physician must specify in the report that Virtual VA and VBMS records have been reviewed.   

The physician should identify any current, chronic anemic condition and provide an opinion whether such anemic condition is an acquired or congenital condition.  

If a congenital anemic condition is present, the physician should provide an opinion whether it is a disease or defect.  VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  Id.  

If a congenital anemic defect is present, the physician should render a medical opinion as to whether the evidence shows that it was at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  

If a congenital anemic disease is present, the physician should render a medical opinion as to whether the evidence shows it was not aggravated (permanently worsened) by the Veteran's military service.  If there was worsening, the physician should indicate if this was this due to the natural progress of the disease?

If any other acquired anemic disorder is currently present, the physician should render a medical opinion as to whether it is at least as likely as not that any current disorder was incurred in the Veteran's active duty service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a disability manifested by chronic fatigue separate and distinct from her anemic condition.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.   If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


